Citation Nr: 9908612	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  95-04 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1970 to May 
1975, and from August 1976 to February 1993.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDING OF FACT

The appellant's service-connected hypertension is currently 
manifested by 
diastolic blood pressure readings consistently below 110, 
except for, by history, a diastolic reading of 110 in 1994.



CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 7101 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant served on active duty from October 1970 to May 
1975, and from August 1976 to February 1993.  Service medical 
records reflect that the appellant was seen for headaches and 
hypertension.  There was no evidence of heart disease.  On 
neurological evaluation in October 1991, there was a history 
of throbbing frontal headaches occurring several times per 
week for  2 months and lasting from hours to days, relieved 
by sleep and medication.  He denied nausea, vomiting, 
photophobia, and visual signs.  The diagnosis was migraine 
headaches with mild hypertension.

By a rating action dated August 1994, service connection was 
established for hypertension at the noncompensable disability 
level, effective from March 1993.  The appellant voiced 
disagreement with the noncompensable disability rating and 
requested an examination to determine the true level of 
disability.

In February 1995, VA examinations were conducted.  On general 
examination, the appellant reported having had hypertension 
for the past 4 years.  This condition was treated with 
Maxzide, with a fairly good response.  The appellant's blood 
pressure reading was 122/76.  Examination of the heart and 
lungs revealed no abnormalities.  The diagnoses included 
systemic arterial hypertension under treatment.

In March 1995, medical records dated January to August 1994 
from the U.S. Army Clinic were received.  These records show 
follow-up care for systemic arterial hypertension.  His 
medication was Maxzide.  The blood pressure readings ranged 
from 136-140/94-98 in January 1994, from 118-128/88 in March 
1994, and from 128-130/86-90 in August 1994.  The appellant's 
hypertension was noted as controlled in August 1994.

In March 1997, a general VA examination was conducted.  The 
appellant reported that he took 1/2 tablet of Maxzide a day and 
he denied chest pain, symptoms of congestive heart failure, 
headaches, blurry vision, and renal problems.  There was no 
apparent distress.  His blood pressure reading was 140/90 in 
both arms.  His pulse was 76 and regular.  Head and neck 
examination was entirely normal; there was no jugular venous 
distention.  His carotids were brisk without delay.  His 
chest was clear to auscultation and percussion.  His 
cardiovascular examination was unremarkable.  Peripheral 
pulses were normal.  There were no bruits.  Hypertension was 
diagnosed.  It was noted that hypertension was inadequately 
controlled with the current dose of medication, given the 
diastolic reading of 90, and that there was no sequelae of 
hypertension.

In July 1998, a private (fee basis) examination was 
conducted.  The appellant, age 45, reported a 6 year history 
of hypertension with a maximum reading of 160/110 in 1994.  
He reported that he takes 1 tablet of Dyazide daily for blood 
pressure control.  The appellant denied symptoms of chest 
pain, shortness of breath, dizziness, or headaches.  His only 
risk factors for coronary artery disease were noted as age 
and sex.  A blood pressure reading in the supine position was 
140/100.  There was no jugular venous distention or carotid 
bruits.  His chest was clear to auscultation and percussion.  
His cardiovascular examination was unremarkable.  Peripheral 
pulses were normal.  There was "pedal edema or calf muscle 
tenderness."  An electrocardiogram and echocardiogram were 
normal.  The impression was essential hypertension which is 
not adequately controlled.  Additional drug therapy was 
recommended with follow-up by a VA physician.  It was noted 
that there were no secondary effects of hypertension and that 
cardiac status was within normal limits.

ANALYSIS

In evaluating the appellant's request for an increased rating 
for hypertension, the Board considers the medical evidence of 
record.  The medical findings are compared to the criteria in 
the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(1998).  In so doing, it is our responsibility to weigh the 
evidence before us.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

For hypertension, the VA Schedule for Rating Disabilities 
provides a 10 percent rating where the diastolic pressure 
reading is predominantly 100 or more, or the systolic 
pressure reading is predominantly 160 or more, or for history 
of diagnostic pressure 100 or more, or for an individual who 
requires continuous medication for control.  A 20 percent 
rating is provided where the diastolic pressure reading is 
predominantly 110 or more, or the systolic pressure reading 
is predominantly 200 or more.  A 40 percent rating is 
provided where the diastolic pressure reading is 
predominantly 120 or more, or the systolic pressure reading 
is predominantly 200.  A 60 percent rating is provided where 
the diastolic pressure reading is predominantly 130 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).

A review of the medical evidence of record shows that the 
appellant's diastolic blood pressure readings are 
consistently below 110.  We observe that, on the appellant's 
most recent examination in July 1998, the blood pressure 
reading was 140/100 in the supine position and that the 
appellant reported that the highest it had ever reached was 
110 (diastolic) in 1994.  The medical evidence of record does 
not establish the presence of diastolic blood pressure 
readings predominantly 110 or more (or systolic blood 
pressure readings predominantly 200 or more).

In view of the above, the Board finds that a rating in excess 
of 10 percent for hypertension is not warranted.  The Board 
has also considered whether application of the schedular 
criteria in effect prior to January 12, 1998, would result in 
a more favorable outcome for the appellant .  The answer is 
that it would not because even under the pre-1998 criteria a 
rating in excess of 10 percent for hypertension required 
diastolic pressure predominantly 110 or more.  Furthermore, 
the pre-1998 criteria required "definite symptoms," which 
are not shown by the clinical findings of record or medical 
history as provided by the appellant at his examinations.

The Board notes that provision of 38 C.F.R. § 3.102 is not 
for application in this case as there is not an approximate 
balance of the positive and negative evidence, which does not 
satisfactorily prove or disprove the claim, for the reasons 
discussed above.


ORDER

An increased rating for hypertension is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


